MURRAH, Circuit Judge
(dissenting).
Admittedly, the only question presented is one of state law, on which the Supreme Court of Oklahoma has not spoken beyond the holding that sunstroke is an accident effected solely through external and violent means. It is also agreed that the adjudicated cases are in sharp conflict on the *778question whether death from sunstroke, evidenced by the outward symptoms shown here to exist, is within the coverage of a policy providing that the accident must be evidenced by a visible contusion or wound on the exterior of the body.
It is, of course, manifest that our choice of the authorities is but a forecast of what the Oklahoma Supreme Court would say under the same facts. The trial court chose to follow those authorities which under the same facts and contractual provisions held that death from sunstroke resulting in discoloration shown here to exist, was evidence of contusions on the exterior of the body. The trial court’s prophecy of what course the Supreme Court of Oklahoma would follow is as good as mine, and I cannot agree to a reversal of its judgment simply because the authorities on the other side of the question appeal to me as most logical and just. This is especially true when to adopt the opposite view is to read out of the coverage of the policy a cause of death which the Oklahoma courts have said was an accident effected solely through external and violent means.
I would affirm the judgment.